DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2010/0214352), in view of Sugiyama et al. (US 2015/0239261).
Regarding claims 1-2 and 15
Tsunoda teaches an ink composition comprising a pigment, water-dispersible resin, water, and a water-soluble organic solvent, and that the ink is used with a pretreatment agent comprising a polyvalent metal salt (paragraph 0017).

With respect to the solvent Sugiyama teaches the use of a polyol solvent having an SP value of 10 to 15.5 (cal/cm3)1/2 (abstract).
With respect to the glass transition temperature of the resin, Sugiyama teaches the use of a urethane resin having a glass transition temperature up to 10 C (abstract). 
Although, the claimed glass transition temperature of 15 C is higher than the 10 C glass transition temperature taught by Sugiyama, there is not such a different in absolute temperature (i.e. 288 K versus 283 K) where the skilled artisan would have expected a difference in properties, and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 3
It would be obvious to use the same solvent for both compositions.
Regarding claim 4

Regarding claim 5
Sugiyama teaches that the content of the organic solvent is more than 1 mass % and less than 20 mass % (paragraph 0038), overlapping the claimed amount. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 6
It is obvious to use the same resin in both compositions.
Regarding claims 7-13 and 17
Tsunoda teaches applying a pretreatment agent on a fabric item, and printing the ink for textile pointing thereafter (paragraph 0015).
Regarding claims 14 and 16
Tsunoda teaches that the SP value of the polyol solvent (D) can be from 10 to 15.5 (cal/cm3)1/2. Whereas, Sugiyama teaches the use of ethylene glycol and diethylene glycol, which have SP values of 14.8 and 15.0 (cal/cm3)1/2, respectively. As such the range of the references overlaps the claimed range. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by In re Malagari, 182 U.S.P.Q. 549.

Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue they achieve unexpected results. These arguments are not persuasive as they are not presented in declaration form, and criticality, i.e. new and unexpected results, are not demonstrated for the claimed range.
Applicants argue that Tsunoda teaches the resin in the ink not the pre-treatment fluid. While this may be true it is not persuasive as Sugiyama teaches the use of a resin in the pre-treatment fluid.
Applicants argue that Tsunoda only teaches a glass transition of up to 10 C. While this may be true it is not persuasive as applicants have not shown new or unexpected results for the claimed glass transition temperature. Further, Tsunoda teaches that the Tg is a result effective variable making it obvious to adjust its value whether stability or coloration and durability were more desired.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734